J-S17040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                           Appellee

                      v.

ANGELA C. WALDRON

                           Appellant                  No. 1734 WDA 2014


               Appeal from the PCRA Order October 14, 2014
             In the Court of Common Pleas of Crawford County
            Criminal Division at No(s): CP-20-CR-0001033-2005


BEFORE: GANTMAN, P.J., SHOGAN, J., and FITZGERALD, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                     FILED MARCH 18, 2015

      Appellant, Angela C. Waldron, appeals from the order entered in the

Crawford County Court of Common Pleas, denying as untimely her first

petition filed under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A.

§§ 9541-9546. On May 17, 2006, a jury convicted Appellant of first-degree

murder and related offenses.           On June 16, 2006, the court sentenced

Appellant to life imprisonment without the possibility of parole, and this

Court affirmed the judgment of sentence on August 2, 2007.                See

Commonwealth v. Waldron, 935 A.2d 25 (Pa.Super. 2007). On February

19, 2013, trial counsel responded to a letter from Appellant and informed

her that trial counsel had not filed a petition for allowance of appeal on

Appellant’s behalf.   Appellant filed a pro se PCRA petition on February 27,

___________________________

*Former Justice specially assigned to the Superior Court.
J-S17040-15


2014. On March 3, 2014, the PCRA court appointed counsel, who filed an

amended petition.    The PCRA court conducted a hearing and later denied

Appellant’s petition as untimely on October 14, 2014. Appellant timely filed

a notice of appeal on October 16, 2014. The PCRA court ordered Appellant

to file a Rule 1925(b) concise statement, and Appellant timely complied.

      The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final at

the conclusion of direct review or at the expiration of time for seeking

review. 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

timeliness provisions in the PCRA allow for very limited circumstances under

which the late filing of a petition will be excused.              42 Pa.C.S.A.

§9545(b)(1)(i)-(iii) (including (i) interference of government officials, (ii)

discovery of new facts, and (iii) recognition of new constitutional right, held

to apply retroactively).   A petitioner asserting a timeliness exception must

also file a petition within 60 days of the date the claim could first have been

presented. 42 Pa.C.S.A. § 9545(b)(2). “As such, when a PCRA petition is

not filed within one year of the expiration of direct review, or not eligible for

one of the three limited exceptions, or entitled to one of the exceptions, but

not filed within 60 days of the date that the claim could have been first

brought, the [PCRA] court has no power to address the substantive merits of


                                      -2-
J-S17040-15


a petitioner’s PCRA claims.” Commonwealth v. Gamboa-Taylor, 562 Pa.
70, 77, 753 A.2d 780, 783 (2000).

      Instantly,   Appellant’s     judgment    of   sentence    became   final    on

September 1, 2007, upon expiration of the time to file a petition for

allowance of appeal with our Supreme Court.                See Pa.R.A.P. 1113.

Appellant filed her current PCRA petition on February 27, 2014, more than

six years after her judgment of sentence became final; thus, Appellant’s

petition is patently untimely.      See 42 Pa.C.S.A. § 9545(b)(1).       Appellant

attempts to invoke the “governmental interference” and “new facts”

exceptions to the PCRA timeliness requirement.             See 42 Pa.C.S.A. §

9545(b)(1)(i)-(ii).     Specifically, Appellant alleges she did not learn of trial

counsel’s failure to file a petition for allowance of appeal until Appellant

received trial counsel’s February 19, 2013 letter, and limited access to the

prison library prevented Appellant from filing her PCRA petition at an earlier

date. Appellant failed to file her PCRA petition within 60 days of receiving

counsel’s letter, and she only baldly asserts her limited access to the prison

library   constituted    governmental    interference.    See    42   Pa.C.S.A.    §

9545(b)(2); see also Gamboa-Taylor, supra.                Therefore, Appellant’s

petition remains time-barred. Accordingly, we affirm.

      Order affirmed.



Judgment Entered.


                                        -3-
J-S17040-15




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2015




                          -4-